
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 331
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Clarke of
			 Michigan (for himself, Mr.
			 Cicilline, Mr. Gutierrez,
			 Mr. Neal, Mr. Welch, Ms. Lee
			 of California, and Mr.
			 Honda) submitted the following resolution; which was referred to
			 the Committee on Armed
			 Services, and in addition to the Committee on
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the President should immediately reassess the United
		  States mission in Afghanistan and redirect funding to strengthen homeland
		  security, to create jobs, and to reduce the Federal deficit and
		  debt.
	
	
		Whereas on December 1, 2009, President Barack Obama stood
			 before the cadets assembled at West Point’s Eisenhower Hall and made a solemn
			 promise to deploy additional members of the United States Armed Forces to
			 Afghanistan only in exchange for a phased withdrawal beginning in the summer of
			 2011;
		Whereas individuals as diverse as former Secretary of
			 State Henry Kissinger, Former United States Senator Sam Nunn, and conservative
			 commentator George Will have called for a reassessment of the United States
			 mission in Afghanistan;
		Whereas in particular, as former Reagan Administration
			 Assistant Secretary of Defense Bing West has said, the nation-building as a
			 counterinsurgency strategy is a failure and is burning billions of dollars
			 unnecessarily;
		Whereas the United States Government is spending vast
			 amounts of money in Afghanistan, the biggest recipient of United States aid,
			 with nearly $19 billion spent from 2002 to 2010;
		Whereas the Department of Defense spends nearly $10
			 billion each month for military operations, while the Department of State and
			 the United States Agency for International Development (USAID) spend about $320
			 million a month in Afghanistan;
		Whereas military aid in Afghanistan, through the Afghan
			 Security Forces Fund, is used for training and equipping the Afghan military
			 and police forces;
		Whereas President Obama requested $12.8 billion for this
			 fund in FY12, $5.7 billion of which is directed to the Afghan National
			 Police;
		Whereas this amount is nearly twice as much as is
			 requested for all first responders in the United States;
		Whereas USAID’s Office of Economic Growth is engaged in
			 nearly $1 billion of ongoing economic and business development activities in
			 Afghanistan;
		Whereas under the President’s budget request, the
			 Department of Defense’s Commander’s Emergency Response Program (CERP) would
			 receive $1 billion for economic development projects, much of it without
			 oversight;
		Whereas in contrast, the entire Small Business
			 Administration budget request is less than $1 billion for the United
			 States;
		Whereas the United States Government spent approximately
			 $450 million on roads and power development in Afghanistan in FY10, while
			 shortchanging the need for infrastructure investment at home;
		Whereas the American Society of Civil Engineers
			 consistently gives the United States’ infrastructure a failing grade, which is
			 unsurprising when infrastructure spending has not increased in real terms in
			 the past 40 years, despite the economy tripling;
		Whereas according to a Senate Foreign Relations Committee
			 report, much of the money spent on aid in Afghanistan is not advancing United
			 States goals;
		Whereas the staff report notes that aid may even be
			 fueling corruption, instability, and insecurity;
		Whereas in a “Case Study”, the report notes that the
			 Performance-Based Governors Fund, which is authorized to distribute up to
			 $100,000 a month in United States funds to individual provincial leaders for
			 use on local expenses and development projects, “may not be ‘achievable’ or
			 ‘sustainable’” because this “tidal wave of funding … could hamper the ability
			 of local officials to spend the money wisely.”;
		Whereas the United States’ current commitment to
			 Afghanistan in troops and in dollars is neither proportional to its interest
			 nor sustainable;
		Whereas the United States faces a growing budget deficit,
			 which requires cuts in spending and difficult choices in how taxpayer money is
			 allocated;
		Whereas State and local officials in the United States
			 have demonstrated a consistent need for funding, and an ability to spend the
			 money that they receive wisely;
		Whereas investments in infrastructure are particularly
			 good investments;
		Whereas the Department of Transportation estimates that,
			 for every $1 billion invested in Federal highways, more than $6.2 billion in
			 economic activity is generated;
		Whereas Mark Zandi, chief economist at Moody’s
			 Economy.com, has calculated that every dollar of increased infrastructure
			 spending would generate a $1.59 increase in gross domestic product; and
		Whereas cuts in FY11 funding for homeland security grants
			 and proposed cuts for FY12 put local communities at risk, and may result in
			 much greater costs in human lives, community devastation, and first responder
			 safety down the road: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)the members of the United States Armed
			 Forces have served honorably in Afghanistan and should be commended for their
			 efforts, including the work to successfully bring Osama Bin Laden to
			 justice;
			(2)President Barack Obama, in consultation
			 with his military, intelligence, and foreign affairs advisors, should
			 immediately reassess the mission in Afghanistan, clearly articulate the United
			 States’ goals and national interest, and develop a plan to swiftly and safely
			 bring the members of the United States Armed Forces home and reduce United
			 States investments in Afghan nation-building; and
			(3)savings from this phased withdrawal and
			 reassessment of civilian assistance in Afghanistan should be redirected to
			 priorities and nation-building in the United States by investing in critical
			 homeland security needs including funding for first responders and by creating
			 jobs and rebuilding the economy through infrastructure redevelopment, support
			 for entrepreneurs, and efforts to reduce the Federal deficit and debt.
			
